DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3,5-9,11-14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	Applicant amends the claims, to include a limitation reciting: 
	1) the receiver circuitry receives a first signal from a mobile phone, and the first signal indicative of a text message received at the mobile phone, the text message including content(Claim 2 lines 9-11; Claim 9 lines 11-12; Claim 14 lines 6-8)
	2) the second signal causing the mobile phone to convey the content of the text message to a user(Claim 2 lines 15-17).
	A review of the specification did not show details of the present invention teaching of a first signal indicative of a text message received at a mobile phone, wherein the text message includes content…………..and wherein a second signal causes the mobile phone to convey the content of the text message to a user.  Furthermore, claim 2 recites “A wearable system”………………however, the recitation of the claim is somewhat confusing, as to whether all the elements recited in the claim are all included in a self contained system within the wearable garment, or are devices that are remote from the garment itself.  For example, the system recites that receiver circuitry receives a first signal from a mobile 
     Mainly, the examiner is unsure as to where in the specification, is it described, the limitation of the second signal to cause the mobile phone to convey the content of the text message to a user, and the text message having content?     
ART REJECTION:
Claim Rejections - 35 USC § 102
Claim(s) 2-3,5-9,11-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longnottio-Buitoni(USPGPUB 2014/0070957).
-- In considering claim 2, the claimed subject matter that is met by Longinottio-Buitoni(Buitoni) includes:
	1) the wearable garment having touch input circuitry to detect a touch on the touch input circuitry and to generate one or more output signals indicative of the touch is met by the smart garment including shirt as seen in figure 1A, and includes interactive sensor(2) which is a touch sensor, and transmits a first interactive sensor signal when a user’s hand activates the interactive sensor(see: sec[0098]); 
	2) the receiver circuitry to receive a first signal from a mobile phone, is met by the wearable communication platform, which interfaces with internet, or other communication system for interacting directly with a cloud, an enable intelligent device such as a smart phone(see: Buitoni, sec[0018]);  In particular, the smart module(1) is used to facilitate communication with smart phones, or other networking devices in the system(see: sec[0087]), and facilitates communication links(Bluetooth, cellphone, internet, wifi, etc(see: sec[0097]); 
	3) transmitter circuitry couple-able to the touch input circuitry is met by the transceiver(22) which causes first or second interactive signals to be sent, based on how a user taps the sensor(see: sec[0098]), and wherein the garment connects wirelessly with any of a 
	4) control circuitry responsive to the one or more output signals from the touch input circuitry to cause the transmitter circuitry to transmit a second signal to the mobile phone is met by the smart module, which facilitates communications with a user’s smart phone, computer, or other networking devices(see: Buitoni, sec[0087]), and would inherently provide signals to/from the smart phone, based on interactions with the user interactive sensor(2), which, when actuated in certain manners, causes triggering of messages to be delivered to devices connected to the garment(see: Buitoni, sec[0098, lines 20-24]). 
	5) the first signal indicative of a text message received at the mobile phone, the text message including content would have been met, since Buitoni teaches that a user’s own smart phone may be wirelessly connected, or built into the intelligent garment(see: Buitoni, sec[0018]), which would thereby inherently cause signals indicative of a text message, including content, be received at the mobile phone, to be conveyed to a wearer of the garment;  Buitoni teaches that in some variations, the sensor module is a smartphone adapted for use with the wearable communication platform, e.g., running a program(e.g., an app) that configures the 
	6) the second signal to cause the mobile phone to convey the content of the text message to a user is met by the users hand activating the interactive sensor, to cause social sharing, wherein a user may choose a delivery method, such as a web platform, email, Facebook connection, SMS, Twitter, etc, so as to share messages with the chosen recipients, such that content may be viewed on a phone or device of the chosen recipient(see: Buitoni, sec[0098, lines 40-51]).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the wearable garment is a jacket is met by the intelligent garment being any type of clothing, including a jacket(see: Buitoni, sec[0171, line 13).
-- Claim 5 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) further including a haptic device to generate a haptic output in response to the first signal from the mobile phone is met by the sensor manager(83), which is configured to transmit and/or control signals, and to send appropriate feedback to a user, based on signals received and processed; the signals including control of haptic actuators, which may provide feedback such as force or vibration to a user’s body(see: Buitoni, secs[0202-0203]) as part of feedback provided to the user being received from other devices connected to the system, including computer(44), and smartphone(45)(see: Buitoni, sec[0152]).
  -- Claim 6 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the power supply circuitry to supply power to the transmitter circuitry, the receiver circuitry, and the control circuitry is met by the intelligent garment platform power distribution and conductive controls system that controls the apparel/accessory and interfaces with a sensor module(see: Buitoni, sec[0018]), and as well as an additional flexible battery(see: Buitoni, sec[0087]).
-- Claim 7 recites subject matter that is met as discussed in claim 2 above, as well as:	
	1) the transmitter circuitry and the receiver circuitry are to communicate with the mobile phone in accordance with a wireless communications protocol is met by the smart module(1) being used to facilitate communication with smart phones, or other networking devices in the system(see: sec[0087]), and facilitates communication links(Bluetooth, cellphone, internet, wifi, etc(see: sec[0097]);
  -- Claim 8 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the one or more output signals of the touch input circuitry being indicative of a hand gesture is met by the interactive sensor(2) being able to activate a routine in the smart module, and including user control triggered by touches from the user’s hand to initiate interactive signals(see: Buitoni, secs[0013; 0098]).
  -- Claim 9 recites essentially the same subject matter that is recited in claim 2, and therefore, is met for the reasons as discussed in the rejection of claim 2 above, as well as:	1) the at least one non-transitory computer-readable storage device comprising instructions is met by the local data and content storage(memory), which stores intelligent control software for operation of the garment(see: Buitoni, sec[0206]).
  -- Claim 11 recites subject matter that is me as discussed in claim 9 above, as well as:
	1) the instructions, when executed, cause the one or more processors to cause transmission of a control signal to cause a haptic device associated with the wearable garment to vibrate is met by the software and programming causing the wear module to facilitate social media elements such as sharing, location based services, and interactions(see: sec[0206, lines 16-17), and as well, generating haptic feedback(see: Buitoni, sec[0206, line 11]).
  -- Claim 12 recites subject matter that is met as discussed in claim 9 above, as well as:
	1) the instructions, when executed, cause the one or more processors to cause transmission of the first signal in accordance with a wireless communications protocol is met by the intelligent module facilitating social media and interactions, including Bluetooth, radiofrequency functionality(RF), and wi-fi, compatible with industry accepted protocols(see: Buitoni, sec[0206, lines 16-18]).
-- Claim 13 recites subject matter that is met as discussed in claim 9 above, as well as:
	1) the instructions cause the one or more processors to responds to a third signal transmitted by the transmitter circuitry to cause an interaction with at least one application of the mobile phone is met by the garment running specially developed software applications for functional activity, social connectivity, sharing and distribution that configures the smartphone to communicate input and/or output with the wearable communication platform, including receiving and or processing inputs from the wearable communications platform(see: Buitoni, sec[0018]).   This inherently implies that some form of signal will be communicated between the garment, and a connected smartphone, which would have readily been deemed as a third signal transmitted by the transmitter circuitry
  -- Claim 14 recites essentially the same subject matter as that of claim 2, and therefore, is met for the reasons as discussed in rejection of claim 2 above, as well as:	1) the wearable garment is met by smart garment including shirt as seen in figure 1A
-- Claim 16 recites subject matter that is met as discussed in claim 14 above, as well as:
	1) including means for generating a haptic output, the haptic output being a pulsation generating means to generate the haptic output in response to the first signal received from the mobile phone the signals is met by the control of haptic actuators, which may provide feedback such as force or vibration to a user’s body(see: Buitoni, secs[0202-0203]) as part of feedback provided to the user being received from other devices connected to the system, including computer(44), and smartphone(45)(see: Buitoni, sec[0152])
  -- Claim 17 recites subject matter that is met as discussed in claim 14 above, as well as:	
	1) means for supplying power to the generating means, the transmitting means, and the receiving means is met by the intelligent garment platform power distribution and conductive controls system that controls the apparel/accessory and interfaces with a sensor module(see: Buitoni, sec[0018]), and as well as an additional flexible battery(see: Buitoni, sec[0087]).
  -- Claim 18 recites subject matter that is met as discussed in claim 14, as well as:
1) the receiving means and the transmitting means are to communicate with the mobile phone pursuant to a wireless communications protocol is met by the intelligent module facilitating social media and interactions, including Bluetooth, radiofrequency functionality(RF), and wi-fi, compatible with industry accepted protocols(see: sec[0206, lines 16-18]).
-- Claim 19 recites subject matter that is met as discussed in claim 14 above, as well as:
	1) the one or more output signals are indicative of a hand gesture is met by the interactive sensor(2)being able to activate a routine in the smart module, and including user control triggered by touches from the user’s hand to initiate interactive signals(see: Buitoni, secs[0013; 0098]).
REMARKS:
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “Claim 2: Independent claim 2 sets forth a wearable system including control circuitry responsive to one or more output signals from touch input circuitry……….Accordingly, claim 2 and all claims depending therefrom are in condition for allowance.”
	As addressed in the art rejection above, Buitoni teaches that touch input from touch sensor(2) causes control and trigger of signals that are communicated to connected devices within the system.  Those devices include smartphones, computers, websites, and other network devices(see: Buitoni, sec[0098]).  As well, Buitoni clearly teaches that content is shared from the touch sensors of the garment, to other connected devices, to share content such as emails, Facebook, Twitter, SMS messages, etc.  This inherently implies that the recipients of these communications from the garment would view the content of those messages on whatever device(including smart phones) that would have been connected to the garment to receive messages.  This clearly reads on the claimed output signals conveying content of a text message to a user.  In view of this, the applicant’s argument is not deemed persuasive.
	2) “Claim 9: Independent claim 9 sets forth instructions that, when executed, cause one or more processors to cause an output indicative of content of a text message……….Accordingly, claim 9 and all claims depending therefrom are in condition for allowance.” 

 	3) “Claim 14: Independent claim 14 sets forth a wearable garment including means for controlling transmitting means……….Accordingly, claim 14 and all claims depending therefrom are in condition for allowance.
	Claim 14 was addressed in the art rejection above, and were rejected for the reasons used to reject claim 2.  Therefore, the arguments with regards to claim 14, have also been addressed in reference to the response to arguments of claim 2 above.  In view of this, applicant’s arguments are not deemed persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687